DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 10, 11 and 14 – 16 are rejected under 35 U.S.C. 102(a)(1) as being Chang by (US 2008/0237565).

    PNG
    media_image1.png
    593
    394
    media_image1.png
    Greyscale

(Claim 1) Chang teaches a phase change memory, comprising:
a lower electrode (220);
an annular heater (240) disposed over the lower electrode;
an annular phase change layer (270) disposed over the annular heater,
wherein the annular phase change layer and the annular heater are misaligned (see fig. 2)  in a normal direction of the lower electrode; and
an upper electrode (280) disposed over the annular phase change layer,

(Claim 2) Chang teaches wherein the lower electrode (220) is integrally (abut) formed with the annular heater (240).
(Claim 3) Chang teaches the phase change memory, further comprising a flat layer (250),
wherein the annular heater (240) has a hollow portion, and the flat layer (250) is filled in the hollow portion, and an upper surface of the flat layer (250) is coplanar with an upper surface of the annular heater (240).
(Claim 4) Chang teaches wherein the flat layer (250, insulator paragraph 34) has an electrical resistance higher than an electrical resistance of the annular heater (240, fig, 3 #340, paragraph 40, metal).
(Claim 10) Chang teaches a method of fabricating a phase change memory, comprising:
providing a precursor structure (fig. 3A), the precursor structure comprising a first dielectric layer (310, 330) having a first opening (H);
forming a lower electrode (320) and an annular heater (fig. 3B #340a, 350) in the first opening, wherein the annular heater is disposed over the lower electrode;
forming an annular phase change layer (fig. 3E #370) over the annular heater, wherein the annular phase change layer and the annular heater are misaligned in a normal direction of the lower electrode; and

(Claim 11) wherein the operation of forming the lower electrode and the annular heater comprises:
forming a conductive material (320/340A) over the first dielectric layer, and a sidewall and a lower surface of the first opening; and
performing a chemical-mechanical polishing process (fig. 3C) to remove the conductive material over the first dielectric layer and an upper portion of the first dielectric layer to form the lower electrode and the annular heater.
 (Claim 14) Chang teaches wherein the lower electrode (320) is integrally (abut) formed with the annular heater (340).
(Claim 15) Chang teaches the method, before the operation of forming the annular phase change layer, further comprising:
forming a flat layer (350) in a remaining portion of the first opening.
(Claim 16) Chang teaches wherein the operation of forming the annular phase change layer comprises:
forming a second dielectric layer (fig. 3D #360) over the annular heater (340), wherein the second dielectric layer (360) has a second opening (362); and
forming the annular phase change layer (fig. 3E #380) in the second opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 – 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0237565) in view of Happ (US 2006/0175597).
(Claim 5) Chang lacks the phase change memory, further comprising an annular spacer surrounding an outer side of the annular heater, and an upper surface of the annular spacer is coplanar with an upper surface of the annular heater.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of isolating the heater.
(Claim 6) Chang lacks the phase change memory, further comprising a barrier layer covering a bottom of the lower electrode and an outer side surface of the annular heater, and an upper surface of the barrier layer is coplanar with an upper surface of the annular heater.
However, Happ teaches a barrier layer (fig. 7 #42) covering a bottom of the lower electrode (82) and an outer side surface of the annular heater (49), and
an upper surface of the barrier layer is coplanar (paragraph 65) with an upper surface of the annular heater for the benefit of preventing the diffusion of heater material into isolation material (paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of preventing the diffusion of heater material into isolation material.
(Claim 7) Chang lacks wherein the barrier layer has an electrical resistance higher than an electrical resistance of the annular heater.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of lowering of the reset pulse power.
(Claim 12) Chang lacks, before the operation of forming the lower electrode and the annular heater, further comprising:
forming an annular spacer over a sidewall of the first opening.
However, Happ teaches before the operation of forming the lower electrode (49) and the annular heater (49, does both functions), further comprising:
forming an annular spacer (fig. 18 #40) over a sidewall of the first opening for the benefit of isolating the heater (paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of isolating the heater.
(Claim 13) Chang lacks, before the operation of forming the lower electrode and the annular heater, further comprising:
forming a barrier layer over a bottom and a sidewall of the first opening.
However, Happ teaches before the operation of forming the lower electrode and the annular heater, further comprising:


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a diffusion barrier.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0237565) in view of Chen (US 2007/0152205).
(Claim 17) Chang lacks wherein the operation of forming the annular phase change layer in the second opening comprises:
forming a phase change layer material over the second dielectric layer, and a sidewall and a lower surface of the second opening; and
performing an etching process to remove the phase change layer material over the second dielectric layer and the phase change layer material over the lower surface of the second opening to form the annular phase change layer.
However, Chen teaches wherein the operation of forming the annular phase change layer in the second opening comprises:
forming a phase change layer material (fig. 1E #122) over the second dielectric layer (#118), and a sidewall and a lower surface of the second opening; and
performing an etching process to remove the phase change layer material over the second dielectric layer and the phase change layer material over the lower surface of the second opening (paragraph 29) to form the annular phase change layer (fig. 1F #122a) for the benefit of fabricating smallest contact area (paragraph 31).
.
Allowable Subject Matter
Claims 8, 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
September 29, 2021